Case 1:18-cv-00414-LEK-WRP Document 118 Filed 11/04/20 Page 1 of 2         PageID #: 843




                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  MICHAEL UMSCHEID ,            )             CV 18-00414 LEK-WRP
                                )
            Plaintiff,          )
                                )             ORDER ADOPTING
        vs.                     )             MAGISTRATE JUDGE’S
                                )             FINDINGS AND
  MARRIOTT HOTEL SERVICES, )                  RECOMMENDATION
  INC. dba WAILEA BEACH         )
  MARRIOTT RESORT & SPA, et al. )
                                )
            Defendants.         )
  _____________________________ )

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on October 14, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Grant Defendant Marriott Hotel Services, Inc. dba Wailea

  Beach Marriott Resort & Spa’s Petition for Determination of Good Faith

  Settlement and Joinders Thereto", ECF No. 117, are adopted as the opinion and

  order of this Court.

        IT IS SO ORDERED.
Case 1:18-cv-00414-LEK-WRP Document 118 Filed 11/04/20 Page 2 of 2   PageID #: 844




        DATED AT HONOLULU, HAWAII, November 4, 2020.



                                     /s/ Leslie E. Kobayashi
                                     Leslie E. Kobayashi
                                     United States District Judge




  MICHAEL UMSCHEID VS. MARRIOTT HOTEL SERVICES, INC., ET AL.; CV 18-
  00414 LEK-WRP; ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
  RECOMMENDATION
